Citation Nr: 1622905	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  12-24 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to a rating in excess of 10 percent for status post right shoulder separation with sprain prior to July 11, 2011, and in excess of 30 percent therefrom.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from January 1998 to January 2002.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  A December 2008 rating decision denied entitlement to a disability rating in excess of 10 percent for service-connected right shoulder separation.  In December 2009, the RO denied entitlement to service connection for bilateral hearing loss.  

In a September 2011 rating decision, the RO recharacterized the service-connected right shoulder disability as status post right shoulder separation with residual right shoulder strain and granted an increased rating of 30 percent, effective July 11, 2011.  

In January 2014, the Board remanded the claims for additional development, to include obtaining of VA examinations.  The claims were denied again, and the case has been returned to the Board for further appellate considerations.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran meets the criteria for hearing loss in either ear, according to VA standards.  

2.  Prior to July 11, 2011, a preponderance of the evidence shows that the service-connected right shoulder residuals were manifested by pain, popping, and limitation of motion of the arm to shoulder level or greater, with no evidence of ankylosis, malunion of the humerus, fibrous union of the humerus, nonunion of the humerus or loss of head of the humerus.  

3.  From July 11, 2011, a preponderance of the evidence shows that the service-connected right shoulder residuals were manifested by pain, popping and limitation of motion of the arm to no more than midway between side and shoulder level, with no evidence of ankylosis, malunion of the humerus with marked deformity, fibrous union of the humerus, nonunion of the humerus or loss of head of the humerus.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  See 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).  

2.  Prior to July 11, 2011, the criteria for assignment of an evaluation in excess of 10 percent for service-connected residuals of status post right shoulder separation with strain were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes (DCs) 5201, 5203 (2015).  

3.  From July 11, 2011, the criteria for assignment of an evaluation in excess of 30 percent for service-connected residuals of status post right shoulder separation with strain are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.71a, DCs 5201, 5203 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by April 2008, May 2008, July 2009, December 2009, and August 2011 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5013A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board further notes that the Veteran was accorded VA medical examinations (audiological and right shoulder) in February 2014 which, as detailed below, include an opinion that addresses the etiology of the Veteran's alleged hearing loss.  Moreover, the severity of the right shoulder condition was addressed.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The audiology examiner's opinion was based upon review of the claims file and examination of the Veteran.  Adequate rationale was provided for the medical opinion.  In the case of the increased rating claim, the orthopedic examiner provided the medical information addressing the rating criteria in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Bilateral Hearing Loss

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

In addition, certain chronic diseases (e.g., sensorineural hearing loss) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2015), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2015).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  

The United States Court of Appeals for Veterans Claims (Court) has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Analysis

As noted in the Board's January 2014 remand, the evidence of record includes a private September 2009 audiometric examination, the result of which demonstrated that the Veteran had bilateral hearing loss such that it would be considered a disability for VA purposes.  However, a subsequently conducted VA audiological examination in March 2010 did not reflect hearing loss severe enough to be considered a disability pursuant to 38 C.F.R. § 3.385 (2015).  

As requested in the Board's January 2014 remand, additional audiometric examination was conducted in February 2014.  

On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
10
LEFT
10
15
10
10
10

Speech audiometry revealed speech recognition ability of 96 percent in both ears.  The audiologist noted that each ear showed normal hearing.  

The Veteran contends that he has hearing loss as a result of his military service.  

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's sincere belief in his claim, the competent medical evidence of record does not show the Veteran to have a current diagnosis of hearing loss of either ear.  

With respect to hearing loss disability, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  See 38 C.F.R. § 3.385 (2015).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  

The Board notes that the Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  

As noted above, the Veteran underwent a VA audiological examination in February 2014, the results of which do not reflect an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 26 decibels or greater, nor was the speech recognition score using the Maryland CNC Test less than 94 percent.  As such, the Veteran's hearing in either ear does not meet the criteria for hearing loss, according to VA standards. 

The February 2014 examination was conducted because there were contradictory findings in the evidence of record.  Specifically, as already noted, there was a September 2009 audiometric examination, the result of which demonstrated that the Veteran had bilateral hearing loss such that it would be considered a disability for VA purposes.  However, a subsequently dated March 2010 VA examination did not show hearing impairment of the severity that would be considered a disability by VA standards.  The 2014 report corroborates that hearing impairment that meets VA standards is not demonstrated.  Further, the February 2014 VA examiner noted that the hearing loss shown in the September 2009 audiometric examination, which was noted to be moderate to profound, was not valid because as the cause of the hearing loss was not apparent.

The Board finds that the 2014 specialist's report, with the opinion as summarized above, is the evidence most probative to the etiology of the Veteran's hearing acuity.  The opinion is based on a review of the complete medical records and examination of the Veteran.  Thus, it takes into account the medical evidence in favor of and against the claim, and makes references to specific physical findings set forth throughout the medical record.  This latter fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  

As there is no competent medical evidence of current hearing loss, the claim must be denied.

To the extent that the Veteran's contentions may be construed as asserting that he has hearing loss of service origin, the Board finds that his contentions do not provide a basis for allowance of the claim.  In addressing lay evidence and determining what, if any, probative value may be attached to it, attention must be directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469.  The Court has held that veterans are competent to offer statements as to the continuity and severity of symptoms arising from his or her injuries.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (holding that lay evidence is competent with regard to a disease or injury with "unique and readily identifiable features" that are "capable of lay observation."); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that a veteran is competent to report as to onset and symptoms of a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (holding that a veteran is competent to report as to onset and symptoms of tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (holding that a veteran is competent to report as to the onset and symptoms of flatfoot).  

Proper disposition of the Veteran's claim in this case, however, turns on the complex medical matters of whether the Veteran has current hearing impairment (a medical diagnosis) and whether there is a relationship between such and either service or service-connected disability.  These medical matters are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (persuasive) opinion on these medical matters.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, to the extent that the Veteran looks to his own assertions to establish both a hearing loss and a positive etiology opinion, the Board concludes that the Veteran's lay assertions in this regard have no probative value.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claim.  

Residuals of Right Shoulder Separation

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2015).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  

Under 38 C.F.R. § 4.59 (2015), painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 (2015) is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40 (2015).  

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2015).  For the purpose of rating disability from arthritis, the shoulder is considered a major joint.  See 38 C.F.R. § 4.45 (2015).  

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint or group of minor joints so affected.  38 C.F.R. § 4.71a, DCs 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  DC 5010, traumatic arthritis, directs that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010 (2015).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.  

Analysis

The Veteran's right shoulder condition is rated as 10 percent disabling prior to July 11, 2011, and as 30 percent disabling from that date, under 38 C.F.R. § 4.71a, DCs 5201 and 5203 (2015).  As arthritis has been demonstrated in the right shoulder, the above provided DCs are applicable in this case.  There are additional pertinent DCs that will be provided and discussed below.  

Under DC 5200, favorable ankylosis of the scapulohumeral articulation where abduction is to 60 degrees and the veteran may reach the mouth and head warrants a 20 percent rating for the minor arm and a 30 percent rating for the major arm.  Ankylosis of the scapulohumeral articulation between favorable and unfavorable warrants a 30 percent rating for the minor arm and a 40 percent rating for the major arm.  Unfavorable ankylosis of the scapulohumeral articulation where abduction is limited to 25 degrees from the side warrants a 40 percent rating for the minor arm and a 50 percent rating for the major arm.  38 C.F.R. § 4.71a, DC 5200 (2015).  

Under DC 5201, limitation of motion of the arm, a 20 percent rating is assigned when there is limitation of motion of the major or minor arm at shoulder level.  A 30 percent rating is warranted when there is limitation of motion of the major arm midway between the side and shoulder level.  This limitation of motion warrants a 20 percent rating in the minor arm.  A 40 percent disability evaluation is warranted when there is limitation of motion of the major arm to 25 degrees from the side.  This limitation of motion warrants a 30 percent rating in the minor arm.  38 C.F.R. § 4.71a, DC 5201 (2015).  

Under DC 5202, other impairment of the humerus, a 20 percent evaluation is warranted for impairment of the major/minor extremity caused by malunion resulting in moderate deformity, or for recurrent dislocation of the scapulohumeral joint with infrequent episodes of dislocation at the scapulohumeral joint and guarding of movement at the shoulder level.  A 30 percent evaluation is warranted for impairment of the major extremity caused by malunion resulting in marked deformity or for recurrent dislocation of the scapulohumeral joint with frequent episodes of dislocation and guarding of all arm movements.  This warrants a 20 percent evaluation in the minor arm.  A 50 percent evaluation is assigned where there is fibrous union in the major arm, and a 40 percent evaluation is assigned where there is fibrous union in the minor arm; a 60 percent evaluation is warranted for nonunion or a false flail joint in the major arm, and a 50 percent evaluation is warranted for nonunion or a false flail joint in the minor arm; and for loss of the humeral head (a flail shoulder), an 80 percent evaluation is warranted in the major arm, and a 70 percent evaluation is warranted in the minor arm.  38 C.F.R. § 4.71a, DC 5202 (2015).  

Under 38 U.S.C.A. § 4.71a, DC 5203, a 10 percent evaluation is warranted for nonunion of the clavicle or scapula, without loose movement or malunion of the clavicle or scapula.  A 20 percent evaluation is warranted for dislocation of the clavicle or scapula or nonunion of the clavicle or scapula, with loose movement.  These evaluations are the same for either the major or minor arm.  

As the Veteran has been shown to be right handed, the ratings for the major arm apply.  

Normal range of motion (ROM) of the arm is 180 degrees of forward elevation (flexion); 180 degrees of abduction; 90 degrees of internal rotation; and 90 degrees of external rotation.  38 C.F.R. § 4.71a, Plate I (2015).  Shoulder level for forward elevation and abduction is 90 degrees.  Id.  

The Veteran was afforded a VA examination in April 2008.  He reported weakness, giving way, locking, pain, and dislocation and constant pain.  ROM testing showed that the flexion of the shoulder was to 110 degrees with pain at 110 degrees. Abduction was to 120 degrees with pain at 120 degrees.  External and internal rotation were to 90 degrees.  The Veteran's pain was elicited by physical activity and stress, which was relieved by rest and medication.  There was tenderness.  There was no edema, effusion, weakness, redness, heat, guarding of movement, subluxation and anterior to the acromioclavicular (ACV) joint.  The joint function was additionally limited by pain after repetitive use.  Right shoulder X-ray was within normal limits.  The examiner noted that the Veteran had some difficulty lifting and reaching objects in his work as a computer operator.  The effect of the condition on his daily activity was limitation of sports activities involving the right shoulder.  

On July 11, 2011, the Veteran submitted a private magnetic resonance imaging (MRI) of the left shoulder which had been conducted in January 2010.  Findings were consistent with impingement syndrome and small intrasubstance tear of the subscapularis tendon.  No rotator cuff tear was seen.  There was mild shoulder joint arthrosis with complex tearing of the superior labrum and superior half of the anterior labrum.  

Also added to the record in July 2011 were two statements from friends of the Veteran who attested to his right shoulder difficulties.  

The Veteran was afforded a VA examination in August 2011.  X-rays were again within normal limits.  There was, however, right shoulder weakness.  There were no signs of edema, instability, abnormal movement, effusion, tenderness, redness, heat, deformity, guarding of movement, malalignment, drainage, or subluxation.  There was no ankylosis of the right shoulder.  Range of motion showed right shoulder flexion to 50 degrees with pain, abduction to 60 degrees with pain, and external rotation to 10 degrees with pain.  The examiner stated that the right shoulder joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use.  The diagnosis was status post right shoulder separation with residuals right shoulder strain.  

Upon VA shoulder examination in February 2014, the diagnosis was noted to be right shoulder instability with AC joint arthritis, tendonitis supraspinatus, and subscapularis with subluxation of biceps, and labrum tear.  He had last been seen in 2010 for right shoulder complaints.  He practiced physical therapy and used over the counter medications for his pain.  The Veteran claimed that sometimes after rolling over when sleeping, his right shoulder felt like it would pop out, and there was pain.  He avoided contact sports and overhead activity.  About 40 percent of the time, he was in no pain.  Pain level at its peak was 9 out of 10.  It was noted that he was right hand dominant.  On ROM testing, there was flexion to 180 degrees, abduction to 180 degrees, internal rotation to 60 degrees, and external rotation to 90 degrees.  Pain was noted on flexion and abduction.  He was unable to perform repetitive motion due to pain.  Contributing factors to functional loss/impairment or additional limitation of ROM after repetitive use included fatigability, incoordination, and pain on movement.  Tenderness or pain on palpation and guarding were shown.  Muscle strength was normal, and there was no ankylosis.  He had a history or recurrent dislocation with infrequent episodes and guarding of all arm movements.  

Based on a review of the evidence, the Board concludes that a rating in excess of 10 percent prior to July 11, 1011, and in excess of 30 percent from July 11, 2011, is not warranted.

For the period prior to July 11, 2011, the Veteran was not shown to meet the criteria for a rating in excess of 10 percent under any applicable DC.  As the Veteran was shown to have limitation of motion at the April 2008 VA examination, a 20 percent rating under DC 5003 is not warranted as a 20 percent rating under that DC is only available in the absence of limitation of motion and with involvement of two or more major joints or two or more minor joint groups.  The Veteran's limitation of motion shown does not approximate the criteria for a 20 percent rating under DC 5201.  Considering that the April 2008 examination shows that the Veteran had flexion to 110 degrees with pain; abduction to 120 degrees with pain; external and internal rotation to 90 degrees, the evidence fails to show motion limited to shoulder level or midway between side and shoulder level.  None of his treatment records during this time period have shown motion limited to shoulder level or midway between side and shoulder level.  Therefore, a rating in excess of 10 percent prior to July 11, 2011, is not warranted.

For the period from July 11, 2011, the Veteran could receive a higher schedular rating available for the dominant arm based on limitation of motion.  Specifically, a 40 percent rating is warranted in the dominant arm when the arm is limited to 25 degrees from the side.  DC 5201.  However, as noted upon VA examination ROM in August 2011 and February 2014, this degree of limitation is not shown.  Specifically, when examined in 2011, there was significant limitation of motion as evidenced by flexion to 50 degrees with pain and abduction to 60 degrees with pain.  There was great improvement in 2014 as evidenced by full ROM upon right shoulder flexion and abduction.   On neither occasion was the Veteran's right shoulder limited to 25 degrees from side to warrant an increased rating of 40 percent pursuant to DC 5201.  

A rating in excess of 30 percent for the major arm is also warranted when there is ankylosis of the scapulohumeral articulation; fibrous union of the humerus; nonunion of the humerus; or loss of head of the humerus.  38 C.F.R. § 4.71a, DCs 5200, 5202 (2015).  The August 2011 and February 2014 examination reports fail to show such impairment, and none of the Veteran's treatment records dated since that examination have shown such impairment.  As such, a rating in excess of 30 percent from July 11, 2011, is not warranted.  

In reaching the conclusion that higher ratings are not warranted, the Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that increased ratings are warranted.  Here, even when taking into account the pain on use experienced by the Veteran, the Board finds that increased ratings for limitation of motion are not warranted.  See 38 C.F.R. § 4.40 (a little used part of the musculoskeletal system due to pain may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like).  The examination reports reflect that the Veteran's functional impairment was taken into account.  None of the examinations show that the Veteran had muscle atrophy of the shoulder or other evidence of disuse due to his service-connected left shoulder disability.  Accordingly, the criteria for a rating in excess of 10 percent prior to July 11, 2011, and in excess of 30 percent from July 11, 2011, for limitation of motion for the Veteran's service-connected right shoulder condition have not been met.  38 C.F.R. § 4.71a, DCs 5003, 5201 (2015).  

 The Board has also considered whether higher or separate ratings are available under other DCs.  However, as noted above, the evidence does not show ankylosis of the scapulohumeral articulation; other impairment of the humerus such as malunion, recurrent dislocation, fibrous union; nonunion; or loss of head; or impairment of the clavicle or scapula such as malunion, nonunion or dislocation.  38 C.F.R. § 4.71a, DCs 5200, 5202, 5203 (2015).  Therefore, higher or separate ratings are not warranted.  

For these reasons, the Board finds that the criteria for a rating of in excess of 10 percent prior to July 11, 2011, and in excess of 30 percent from July 11, 2011, have not been met.  

Extraschedular Consideration

The Board's findings above are based on the rating schedule.  Generally, it must be remembered that the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  In this regard, the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  See 38 C.F.R. § 4.10 (2015).  Moreover, the rating schedule is based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from an individual's success in overcoming it.  38 C.F.R. § 4.15 (2015).  

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b) (2015).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

(1) Criteria

The extraschedular determination must follow a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, the level of severity and symptomatology of a veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe a veteran's disability level and symptomatology, the disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.  If the schedular evaluation does not contemplate the level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.  

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate the disability picture and that picture shows the related factors discussed above, the final step requires that the disability be referred to the Under Secretary for Benefits or the Director of the Compensation Service for a determination of whether the disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. 111.  

Limiting referrals for extraschedular evaluation to considering a veteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the Veteran's other disabilities.  Section § 3.321(b)(1) (2015) performs a gap-filling function, accounting for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Therefore, referral for extraschedular consideration may also be made to consider the compound/combined impact of multiple service-connected disabilities in determining whether referral for extraschedular consideration is needed.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

(2) Discussion

In this case, the evidence of record does not show marked interference with the Veteran's employment, or that the right shoulder condition in the past, or now, requires frequent periods of hospitalization, rendering impractical the use of the regular schedular standards.  Therefore, the Board does not find that consideration of an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) (2015) is in order.

Moreover, as to Johnson, supra, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  The Veteran has not identified any such combined effects.

For these reasons, referral for consideration of an extraschedular rating for this disability is not warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to a rating in excess of 10 percent for status post right shoulder separation with sprain prior to July 11, 2011, and in excess of 30 percent therefrom, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


